Citation Nr: 0948598	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-02 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for schizophrenia and/or 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1987 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 Regional Office (RO) in 
St. Paul, Minnesota rating decision, which denied the claim 
on appeal.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran has schizophrenia or a schizoaffective disorder that 
is etiologically related to a disease, injury, or event in 
service.


CONCLUSION OF LAW

Schizophrenia or a schizoaffective disorder was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1111, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

Two VCAA letters dated in March 2006 and another letter from 
December 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

The second March 2006 letter and the December 2006 letter 
explained to the Veteran how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  The evidence indicates the Veteran has not 
received treatment from VA medical facilities.  Private 
medical records identified by the Veteran have been obtained, 
to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Board 
concludes an examination is not needed.  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of: (1) a 
current disability; (2) an in-service event, injury, or 
disease; and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As will be discussed in greater detail below, the 
Board believes that there is no credible evidence suggesting 
an association between any alleged current psychiatric 
disability and any event, injury, or disease in service.  
Specifically, there is no evidence of a competent in-service 
diagnosis of schizophrenia, schizoaffective disorder, or 
other psychiatric disorder; no credible evidence of 
continuity of symptomatology from service; and no competent 
and credible evidence otherwise linking any current claimed 
disability and the Veteran's military service.  Thus, VA is 
not required to provide the Veteran with a VA examination in 
conjunction with this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 
 
Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  A recently issued 
definition of a "psychosis" includes the following specific 
disorders: brief psychotic disorder, delusional disorder, 
psychotic disorder due to general medical condition, 
psychotic disorder, not otherwise specified, schizoaffective 
disorder, schizophrenia, schizophreniform disorder, shared 
psychotic disorder, and substance-induced psychotic disorder.  
38 C.F.R. § 3.384 (2009); see also 71 Fed. Reg. 42,758-60 
(July 28, 2006).  

Notwithstanding the above presumptive provision, in order to 
establish service connection for a disability on a direct 
basis, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss experiencing paranoia and hearing voices 
that are not there.  See, e.g., Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).

The Veteran alleges his currently diagnosed schizophrenia or 
schizoaffective disorder was incurred or aggravated by his 
military service.  Specifically, the Veteran references an 
incident onboard the U.S.S. Coronado in 1990 where during a 
training exercise the Veteran was "taken prisoner."  At 
that point, the Veteran claims he lost control of his mental 
abilities and stabbed a fellow service member with a pin, 
obtained a weapon, and fired the weapon in the air.  The 
Veteran claims his psychiatric problems stem from this 
incident and that he was thereafter diagnosed with 
schizophrenia.    

Initially, the Board notes that the Veteran's service 
treatment and personnel records do not confirm the alleged 
incident in 1990 aboard the U.S.S. Coronado or a subsequent 
diagnosis of schizophrenia.  Indeed, the service treatment 
records are wholly silent as to any complaints, treatment, or 
diagnoses of any psychiatric disorder.  

After service, the Veteran first sought treatment for 
psychiatric problems in January 1994.  At that time, the 
Veteran reported increasing memories over the previous five 
(5) years of a childhood sexual molestation.  The Veteran 
claimed he was embarrassed and increasingly depressed by 
these memories.  The Veteran also noted a pre-service suicide 
attempt at age eighteen (18) due to depression.  At that time 
the Veteran was diagnosed with depressive disorder, not 
otherwise specified, rule out posttraumatic stress disorder 
(PTSD), rule out major affective disorder, depressed, and 
antisocial personality disorder.  Subsequent treatment 
records from 1994 include diagnoses of probable major 
depressive disorder and PTSD delayed.  

After 1994, the Veteran received intermittent treatment for 
his psychiatric problems.  The Veteran reported problems 
associated with his work, home, marriage, and childhood 
sexual abuse.  It was not until April 2003 that the record 
reflects any reports or discussion of the Veteran's claimed 
stressful incident involving stabbing a fellow service member 
during service.  

The Veteran was first diagnosed with schizoaffective disorder 
in November 2005, or more than a decade after service.  At 
that time, the record does not indicate the Veteran reported 
his claimed stabbing of a fellow service member.  Indeed, the 
Veteran did not describe any psychiatric problems in service, 
other than to note alcohol rehabilitation treatment in 1988.  
The Board notes the Veteran reported experiencing paranoid 
thoughts and hearing voices in 1994, approximately one (1) 
year after service.  However, the Veteran's mother also 
reported the Veteran having paranoid thoughts prior to 
service at age 18.  A subsequent April 2006 treatment record 
noted a current diagnosis of schizophrenia and noted the 
Veteran's report of an attack while in the military.  Thus, 
the Veteran has a clear current diagnosis of schizoaffective 
disorder and, perhaps, schizophrenia.

The crucial inquiry, therefore, is whether the Veteran's 
current schizoaffective disorder or schizophrenia is related 
to any incident of service.  For the reasons and bases set 
forth below, the Board concludes they are not.

Initially, the Board notes the Veteran also has been 
diagnosed alternatively with posttraumatic stress disorder 
(PTSD), depressive disorder, dysthemic disorder, and panic 
attacks.  In this regard, the Board has considered a recent 
holding of the Court that, although the Veteran's claim 
identified schizophrenia or schizoaffective disorder only, 
the Board's analysis is not necessarily limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may reasonably be encompassed by 
several factors including the Veteran's description of the 
claim, the symptoms the Veteran describes, and the 
information the Veteran submits or that VA obtains in support 
of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
Veteran's description of the claim, reported symptoms, and 
the other information of record).  In this case, however, the 
Veteran has separately brought claims for PTSD, panic 
disorder, depression, and anti-social personality disorder.  
These claims were denied separately in a June 2007 rating 
decision and the claims file does not indicate that the 
Veteran has filed a Notice of Disagreement or substantive 
appeal with respect to these claims.  As the Veteran's other 
psychiatric complaints and diagnoses have been considered and 
separately adjudicated, the Board finds the facts in this 
case distinguishable from Clemons and that the Board lacks 
jurisdiction to consider these separate claims. 

With respect to the Veteran's claim for service connection 
for schizophrenia or schizoaffective disorder, the Board 
finds there is no competent evidence of record demonstrating 
in-service psychiatric problems, to include schizoaffective 
disorder or schizophrenia symptoms.  In reaching this 
decision, the Board has considered the Veteran's statements 
regarding the alleged 1990 incident aboard the U.S.S. Colombo 
where the Veteran claims to have stabbed a fellow service 
member, obtained a gun, and fired it in the air, as well as 
his assertions of a continuity of psychiatric problems 
thereafter.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In this case, the "inherent characteristics" 
of the Veteran's current statements as to the circumstances 
of his in-service injury are inconsistent with the objective 
personnel and medical records and the Veteran's own 
contemporaneous statements.  

The Board has also considered the case of Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court 
held the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  However, not only do the 
service treatment records fail to document an in-service 
diagnosis of schizophrenia as the Veteran claimed, but 
examination on separation in April 1993 was negative for 
psychiatric problems and the Veteran's contemporaneous report 
of medical history noted no depression, excessive worry, or 
nervous troubles.  Moreover, the Veteran's performance record 
indicates he received ratings between 3.8 and 4.0 for all 
periods of service aboard the U.S.S. Coronado.  The Veteran's 
performance ratings were also between 3.8 and 4.0 for all 
periods after his service aboard the U.S.S. Coronado.  There 
is no indication in the Veteran's personnel file of reprimand 
or other action for stabbing a fellow service member, 
obtaining a gun, and shooting it in the air during a drill or 
otherwise.  Finally, the Board notes that while the Veteran 
sought treatment within one (1) year after service for 
psychiatric problems, these problems and diagnoses were 
associated with a childhood trauma and current problems with 
employment and personal relationships and unrelated to any 
event associated with the Veteran's military service.  While 
the Board acknowledges the Veteran is competent to provide 
evidence of his own experiences, to include the report of 
symptoms during service, the fact that the Veteran had a 
normal psychiatric examination on discharge and reported no 
depression, excessive worry, or nervous problems at induction 
and discharge, and that on initial psychiatric treatment the 
Veteran attributed his problems to a pre-service incident of 
childhood sexual abuse weighs heavily against finding his 
current assertions of continuity of symptomatology to be 
credible.

In short, the Board gives greater credence and weight to the 
contemporaneous personnel and medical records filed in this 
matter.  Regardless of whether the Veteran is purposely 
mischaracterizing the events in service or unintentionally 
doing so because of some other reason, the ultimate 
conclusion is that his statements are simply not credible 
evidence.  As discussed above, there are objective documents 
and the Veteran's own statements that refute his claim of 
stabbing a fellow service member, obtaining a weapon, and 
firing the weapon in the air, or otherwise experiencing 
psychiatric problems in service.  Because of the 
inconsistency, and the lack of corroborating objective 
evidence, the Board finds that the Veteran's allegations have 
no probative value.

As noted, psychoses will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10 
percent within one year after service.  In this regard, the 
Board recognizes the Veteran's reports of experiencing 
certain symptoms of schizophrenia and schizoaffective 
disorder within one (1) year of service.  However, as noted 
above, the Veteran was not diagnosed with either disorder 
until over one (1) decade after service and medical 
professionals who actually evaluated him for during the one 
year period following separation consistently attributed his 
symptoms to disorders other than any psychosis, such as major 
depression and/or depressive disorder.   The Board also notes 
that the diagnoses noted during that period were attributed 
to problems associated with childhood abuse, frequent changes 
of civilian jobs, feeling no one liked him, and fearing he 
would be fired, rather than any incident of military service.  
Thus, the Board concludes that the greater weight of 
probative evidence is against finding that a psychosis 
manifested to a compensable degree within a year of 
separation.

As there is no credible evidence of in-service psychiatric 
problems, no credible evidence of a continuity of 
symptomatology since service, no indication that the Veteran 
is competent to render a medical opinion otherwise linking 
his current disability to service, and there is no other 
medical evidence linking any current schizophrenia or 
schizoaffective disorder to any incident of military service, 
the Board concludes that the preponderance of the evidence is 
against granting service connection.  See Rucker, supra; 
Gutierrez, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2009); see generally Hickson, 
supra.


ORDER

Entitlement to service connection for schizophrenia and/or 
schizoaffective disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


